Citation Nr: 1639663	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gynecological disorder.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2000 to June 2010, with prior reservist service in the Air Force National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Board granted a higher rating service-connected PTSD.  At that time, the Board also remanded the instant service connection claim for further development.


FINDING OF FACT

The Veteran was first diagnosed with her current abdominal uterine bleeding disorder during active service.  


CONCLUSION OF LAW

The criteria for service connection for an abdominal uterine bleeding disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for chronic gynecological bleeding disorder, which she asserts began during service or is related to her in-service obstetric/gynecological events and related surgeries.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's service treatment records reflect that she experienced a miscarriage in 2009, after which she reports her irregular menstrual bleeding pattern began.  The Veteran participated in VA's pre-discharge benefits program, and thus was afforded a VA examination during active service in May 2009, one month prior to her discharge from service.  During this examination, the Veteran reported experiencing abnormal menses, with prolonged menstrual bleeding, and was diagnosed with an abdominal uterine bleeding disorder, referred to as menometrorrhagia, a disorder manifested by irregular or more frequent, prolonged uterine bleeding.  Post-service VA treatment records continue to reflect the Veteran's report of abnormal uterine bleeding, and during the February 2016 VA gynecological examination afforded to the Veteran pursuant to the Board's remand directives, the Veteran was again diagnosed with an abdominal uterine bleeding disorder, referred to as hypermenorrhea, also known as menorrhagia, which is defined as abnormally heavy menstrual flow.  

A review of the record indicates that the Veteran reported similar symptomatology during her 2010 and 2016 VA examinations, and that the varying terms used by the two VA examiners to diagnose her abdominal uterine bleeding disorder are largely synonymous.   Indeed, when indicating the onset of the Veteran's abdominal bleeding disorder, the 2016 VA examiner reported the onset as occurring in 2010.  Accordingly, the Board determines that as the Veteran was initially diagnosed with her currently-diagnosed abdominal uterine bleeding disorder during service, and service connection for this disorder, based on affirmative inception during service, is warranted.  38 C.F.R. § 3.303(a).


ORDER

Service connection for an abdominal uterine bleeding disorder is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


